 In the Matterof THE TEXAS COMPANY, PORT ARTHUR, TEXAS (CASE ANDPACKAGEDIVISIONandOFFICE EMPLOYEES UNION, No.22977,AFL-In the Matterof THE TEXAS COMPANY, PORT ARTHUR, TEXASandOILWORKERS INTERNATIONAL UNION LOCAL No. 23, CIOCases Nos. 16-R-1216 and 16-R-1217, respectively.Decided June4,1945Air.Hugh McCloskey,ofHouston,Tex., and111gssrsLf/.R.MoserandC. E. Yates,of Port Arthur, Tex., for the Company.Mr. C. A. Stafford,of Port Arthur,Tex., and!12r.A. G. Tomblin,ofBeaumont,Tex., for the AFL.1111r.W. J. Trombley,of Beaumont,Tex., for the CIO.Mr. A. J. LaSalle,of Port Arthur,Tex., for the United.dlr.Harold M!_Hin t plirevs,of counsel to the Board.DECISIONANDDIRECT-ION OF ELECTIONSSTATEMENT OF THE CASEUpon petition and amended petition duly filed by Office EmployeesUnion, No. 22977, AFL, herein called the AFL, and Oil Workers Inter-nationalUnion, Local No. 23, CIO, herein called the CIO, alleging thatquestion,, affecting commerce had arisen concerning the representation ofemployees of The Texas Company, Port Arthur, Texas, herein called theCompany, the National Labor Relations Board consolidated the cases andprovided for an appropriate hearing upon due notice before Earl Saunders,Trial Examiner. Said hearing was held at Port Arthur, Texas, on April 20,1945. The Company, the AFL, the CIO, and United Laboratory Workers,herein called the United, appeared and participated 1 All parties were af-forded full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence beating on the issues. The Trial Examiner's rul-ings n-iade at the hearing are free from prejudicial error and are herebyIUnited Laboratory Workers appealed at the commencement of the hearing and moved to ntei-vene in CaseNo 16-R-1217, relying upon a contract with the Company covering the employees thereinsought asevidenceof itsinterestThe notion was granted by the Ti al Examiner62 N. L. R. B., No. 12.103 104DECISIONSOF NATIONALLABOR RELATIONS BOARDaffirmed. All parties were afforded an opportunity to file briefs with theBoard.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Texas Company, a Delaware corporation with its principal officesin Ne^v York City, is engaged in Texas and other States in the production,refining, and marketing of crude oil and its byproducts. This proceedingconcerns the Company's case and package plant, known as the Case andPackage Division, and refinery and terminals, known as the Port ArthurWorks and Terminal, all located at Port Arthur, Texas. At the Case andPackage Division the Company manufactures cans, pails, and other con-tainers for petroleum products. The Terminal ships products finished atthe refinery. Approximately 21 percent of the products of the Case andPackage Division and 90 percent of the products of the refinery is shippedto points outside the State of Texas.The Company admits that, at its Case and Package Division and PortArthur Works and Terminal, it is engaged in commerce within the meaningof the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDOffice Employees Union No. 22977, affiliated with the American Fed-eration of Labor; Oil Workers International Union, Local No. 23, affiliatedwith the Congress of Industrial Organizations, and United LaboratoryWorkers, unaffiliated, are labor organizations admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the AFL, the CIO, ortheUnited, as the exclusive bargaining representative of certain of itsemployees until certification by the Board.A statement of a Board agent, introduced into evidence at the hearing,indicates that AFL represents a substantial number of employees in the unithereinafter found to be appropriate in Case No. 16-R-1216, and that theCIO represents a substantial number of employees in the unit hereinafterfound appropriate in Case No. 16-R-1217.-2Case No. 16-R-1216 The Field Examiner reported that the AFL submitted 14 authorizationcards; that all the names of persons appearing on the cards were listed on the Company's pay roll ofFebruary 15, 1945, which contained the names of 20 employees in the alleged appropriate unit, andthat the cards were dated January and February 1945.Case No 16-R-1217. The Field Examiner reported that the CIO submitted 189 authorization cards,that the names of 180 persons appearing on the cards were listed on the Company's pay roll ofFebruary 25, 1945, which contained the names of 267 employess in the alleged appropriate-unit, andthat the cards were dated February 1943 through March 1945. The United relies on its contract withthe Company for its showing of interest.This agieement is not raised a bar THE TEXASCOMPANY'105We find that questions affecting commerce have arisen concerning therepresentation of employees of the Company, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITCase No. 16-R-1216We find, in substantial accordance with the agreement of the parties, thatall clerical and office employees at the Company's Case and Package Divi-sion,' excluding department heads, technical employees, confidential em-ployees,' and all supervisory employees with the authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of employees,or effectively recommend such action,' constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b) ofthe Act.Case No. 16-R-1217We find, in substantial accordance with the agreement of the parties, thatall hourly paid laboratory employees at the Company's Port Arthur Worksand Terminal,' excluding clerical employees, technical employees,' admin-istrative employees,' and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action,° constitute a unit appro-priate for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act'°V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation which havearisen be resolved by separate elections by secret ballot among the employ-ees in the appropriate units who were employed during the pay-roll periodimmediately preceding the date of the Direction of Elections herein, subject3Including the assistant storekeeper;clerks,timekeepers;checkers,first class;stenographers,clerk-machine operator;pay-roll clerk;stock clerk;and office girl.-+Excluded from the unit as confidential employees pursuant to the agreementof theparties are thestengorapher-confidential secretary to the plant manager, and assistant plant manager,the stenog-rapher-confidential secretary to the industrial relations manager; and the file clerk5 Excluded from the unit as supervisory employees pursuant to the agreement of the patties are theassistant supervisor;head generalclerk,storekeeper;cashier; supervisorof stocksand operatingsupplies; head timekeeper;and head cost and budget clerk.6 including experimentallaboratm y operator,first class(special);tester,first class (special);experimentallaboratory operator, first class, tester, first class, experimental l.dsoratm y operator,second class;tester, second class, janitor,laborers; and laboratory helper (special)4Excluded from the unit as technical employees pursuant to the agreementof the parties sicchemists,analytical chemists,and chemical engineerA Excluded from the unit as administrativeemployees pursuant to theagreement of the parties arethe assistant to the chief chemist,and the assistant to the assistant to the chiefchemist°Excluded fromthe unitas supeivisoty employees putsuaut to the agreement of the parties arcthe dnector,assistant dnector, foicmen, and subfinennenr° The Board has previously found precisely the sameunit tobe apptopi tale SecMatico of 711CTc.tasCompany, 37 NL.R B 932, and38 N. L. R B 1029 106DECISIONS OF NATIONALLABOR RELATIONS BOARDto the limitations and additions set forth in the Direction."DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with The Texas Company, PortArthur, Texas, separate elections by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Sixteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and 11, ofsaid Rules and Regulations, among the employees in the units found appro-priate in Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this,Direction, including employees who(lid not work during the said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at the polls,but excluding those employees who have since quit or been discharged forcause and `have not been rehired or reinstated prior to the date of theelections, to determine :(1) with respect to the employees in the unit found appropriate in CaseNo. 16-R-1216, described in Section IV,supra,whether or not they desireto be represented by Office Employees International Union, Local No.22977,AFL, for the purposes of collective bargaining ; and(2) with respect to the employees in the unit found appropriate in CaseNo. 16-R-1217, described in Section IV,supra,whether they desire to berepresented by Oil Workers International Union, Local No. 23, CIO, orby United Laboratory Workers, for the purposes of collective bargaining,or by neither.,n We hereby grant the requests of the unions to be designated on the ballot in which they arerespectively interested as their names appear in the Direction.